About the Fund Advisor "Thomas White research team members view themselves as being at the epicenter of a powerful and exciting period of transitionand growth worldwide. The firm’s continued expansion in intellectual capital will enable us to maintain our position as one of theleaders in global equity research" Thomas S. White, Jr. The Funds are managed by Thomas White International, Ltd., with offices in Chicago, Illinois and Bangalore, India. Founded in 1992 by former Morgan Stanley Asset Management managing director, Thomas S. White Jr., the firm is a research-driven investment manager and independent research provider. It seeks to deliver superior performance by identifying undervalued securities in the U.S. and nearly 45 other markets around the globe. The organization’s investment decisions rely solely on proprietary analysis using industry-based stock selection methods that have been carefully refined and tested over several decades. Thomas White’s unique analytical approach limits overall portfolio volatility and downside risk while delivering strong long-term investment returns. The professionals at Thomas White International believe that countries around the world have entered an exciting transition period driven by the widespread adoption of market-driven economic policies. This implies a growing global convergence of business and capital markets that, despite many bumps in the road over the coming decades, will lead to sharp improvements in the standard of living for all humanity. In short, our goal is to capture the associated investment benefits of globalization for our clients. You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 Thomas White American Opportunities FundTicker:TWAOX The Thomas White American Opportunities Fund primarily invests in equity securities of mid-size U.S. companies. The Fund may also invest in equity securities of smaller and larger size U.S. companies. Fund Manager Commentary September 30, 2010 U.S. domestic equity prices recovered strongly during the third quarter of 2010, after the previous quarter’s correction. Though concerns about the economic outlook persisted, investor sentiment improved after the Federal Reserve reconfirmed its commitment to introducing additional quantitative easing programs to support the recovery. Increased merger and acquisition activity during the quarter, fueled by record cash holdings in corporate balance sheets and very low borrowing costs, also helped equity price gains. Blue chips led the recovery, which gathered steam towards the end of the quarter, but trading volumes were relatively low. The Thomas White American Opportunities Fund returned +12.4% for the quarter ended September 30, 2010, compared to thebenchmark Russell Midcap Index, which returned +13.3%. The Fund returned +16.3%, -6.2%, +0.1% and +5.4% for the trailing one-, three-, five- and ten-year periods, respectively, while the benchmark returned +17.5%, -4.2%, +2.6% and +4.9% for the same periods. A number of key indicators sustained the modest pace of growth from the previous quarters, and helped reduce concerns about another economic downturn. Retail sales continue to grow, though some of the recent gains were because of aggressive sales promotions and seasonal factors such as back to school shopping. Due to the renewed uncertainties in the labor market, discretionary spending is more restrained and consumers seem to be focusing their purchases on necessities that are attractively priced. However, the recent drop in the consumer confidence index indicates that the outlook for consumer spending has become more tentative. Though the rate of growth has slowed and inventory levels are rising again, the manufacturing sector continues to expand, while the services sector grew at a better-than-expected pace in September. External trade is being helped by the weaker U.S. dollar and strong overseas demand for capital goods, especially from China and other emerging economies. The farm sector, though only a small part of the economy, is benefiting from the strong external demand and buoyant prices for agricultural commodities like corn, soybeans, and cotton. Domestic firms with healthy balance sheets are going ahead with acquisitions, despite higher asset valuations, suggesting improved business confidence. Businesses are also taking advantage of extra-low borrowing costs, and are coming out with new bond issues to finance acquisitions, retire costlier debt, and even for repurchasing stock. Portfolio Review The Thomas White American Opportunities Fund underperformed the benchmark index during the third quarter of 2010. However, the Fund continues to lead the benchmark in annualized returns over the 10-year period. Portfolio turnover was relatively low during the quarter as we believe the Fund is well positioned in terms of sector exposure. The American Opportunities Fund’s industrial and capital goods holdings benefited from the sustained strength in industrial demand. They included specialty chemicals maker Lubrizol Corp. (+32.0%), industrial equipment manufacturer Parker Hannfin Corp. (+26.3%) and power management company Eaton Corp. (+26.1%). A positive outlook for technology spending helped the portfolio’s holdings such as peripherals manufacturer Lexmark International Inc. (+35.1%) and software services provider DST Systems Inc. (+24.1%). Auto component manufacturer Wabco Holdings Inc. (+33.2%) reflected the continued recovery in the automobile sector. Manufacturer of recreation vehicles Thor Industries, Inc. (+40.6%) and ocean cruise line operator Royal Caribbean Cruises Ltd. (+38.5%) also added value during the quarter. After leading the equity market recovery since last year, banking and financial services sectors lagged during the third quarter. The portfolio’s financial sector holdings, such as insurance holding company Stancorp Financial Group, Inc. (-6.3%) and regional bank holding company BOK Financial Corp. (-4.9%), lost value. Though energy prices held steady during the quarter, select energy holdings including oil exploration and contract drilling company Unit Corp. (-8.1%) and oil refiner Valero Energy Corp. (-2.6%) underperformed during the period. Concerns about slower earnings growth because of rising material costs and increasing competition hit processed foods producer ConAgra Foods Inc. (-5.9%). Business communication services provider Level 3 Communications Inc. (-14.0%), paper and packaging materials manufacturer International Paper Co. (-3.9%), and construction services provider The Shaw Group Inc. (-1.9%) were among the other portfolio holdings which lost value during the quarter. U.S. Domestic Outlook As economic activity has moderated and inflation remains well below the long term average, it appears likely that the Federal Reserve will make its monetary policy even more accommodative in the near term. With the target fed rate close to zero, the scope for traditional policy tools is limited. Hence, the Fed will likely re-introduce the quantitative easing programs, which were withdrawn earlier this year after the economic recovery gained strength. It has already been announced that proceeds from maturing securities in the Fed’s mortgage portfolio will be reinvested and it is expected that the direct purchase of treasuries by the Fed will soon resume. These measures are likely to ease financial market conditions even further, in addition to renewed weakening of the dollar, which will benefit exports. However, on the downside, very low borrowing costs could lead to higher leveraging and excessive risk taking in the economy, in our opinion. Though corporate defaults are currently very low, some of the financially weaker firms, which are increasing their leverage now, may face difficulties when the business cycle starts trending down. Additionally, increased input costs due to higher commodity prices and costlier imports could restrict earnings and add to the stress. We believe the slow labor market recovery remains the most significant challenge for the economy. After showing signs of improvement during the first half of this year, the labor market has shed some of the gains in recent months and the number of part-time workers has increased. Despite the earnings improvement in recent quarters, businesses remain hesitant to hire because ofuncertain demand outlook. In the absence of job additions, discretionary consumer spending continues to be restricted and housing sector activity has softened, despite record low mortgage rates. Until there is a more robust labor market recovery, the high unemployment rate will likely limit income levels and could constrain aggregate consumer demand. We take this opportunity to thank you for the continued trust you have held in the Thomas White American Opportunities Fund. Despite the lingering economic uncertainties, we at Thomas White remain confident that equities will deliver superior long term returns relative to other asset classes. Archives Select Commentary You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 THOMAS S. WHITE, JR. The Funds’ President and Portfolio Manager Thomas White is the Chairman and President of Thomas White International, Ltd. which he founded in 1992. As Chief Investment Officer, he heads the firm’s Investment Team, which is comprised of four senior analysts who confirm all portfolio decisions. Mr. White has over 40 years of investment experience, commencing in 1966 when he began his career at Goldman Sachs after graduating from Duke University. He was an officer of Lehman Brothers and Blyth Eastman Dillon. As Managing Director of Morgan Stanley, Mr. White was the CIO for the institutional value style portfolios and funds at Morgan Stanley Asset Management for 14 years. Mr. White, as head of the firm’s Global Investment Team, is responsible for the management of the firm’s domestic, international and global portfolios. The Investment Team is supported by the firm’s security analysts in the U.S. and Asia who produce investment research covering over 4,000 companies in 48 countries around the world. You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 Thomas White American Opportunities FundTicker:TWAOX Growth of a $10,000 Investment since Inception The above chart presents performance in terms of an initial $10,000 investment in the Fund, assuming all dividends reinvested, and various benchmarks as of September 30, 2010. The cumulative return since inception was +93.23% for the Fund and +121.62% for the Russell Midcap Index. The one-year return for the Fund was +16.28%. The Fund’s average annual total return was +5.85%. Performance data quoted represents past performance and is no guarantee of future results. Assumes reinvestment of all distributions. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be higher or lower than the original cost. Current performance may be higher or lower due to market volatility. The Advisor has entered into an expense reimbursement agreement to reimburse the American Opportunities Fund to the extent that the Fund’s operating expenses exceed 0.35% of the Fund’s average daily net assets. Operating expenses include, without limitation, any fees or expenses incurred during the course of the ordinary operations of the Fund (other than the Management Fee), but shall exclude interest, taxes, brokerage commissions, litigation, indemnification or any extraordinary expenses (as determined under generally accepted accounting principles) not incurred in the ordinary course of the Fund’s business. The expense reimbursement agreement expires February 28, 2011 and automatically renews for one-year terms unless the Advisor provides written notice to Fund at least 30 days prior to the expiration date. The expense reimbursement agreement may only be amended or terminated by the Fund’s Board. Russell Midcap Index measures the performance of the 800 smallest companies in the Russell 1000 Index. These represent approximately 25% of the total market capitalization of the Russell 1000 Index. All indices are unmanaged and returns assume the reinvestment of dividends. Investors cannot invest directly in the indices, although they can invest in their underlying securities. Fund Strategy The American Opportunities Fund primarily invests in undervalued U.S. securities. The portfolio will emphasize mid-cap stocks whose market capitalizations range between $2 and $15 billion. The fund can also have a significant amount of large-cap and small-cap stocks. CUSIP: Benchmark: Russell Midcap Index Inception Date: 03/04/1999 Portfolio Manager: Thomas S. White, Jr. Minimum Initial Investment: Non-Retirement Plan Retirement Plan $1000 Fund Assets: $20.92 million (as of September 30, 2010) Sales charge: None. A no load fund Fund Price: $12.58 (November 17, 2010) Redemption Fee: 0 - 60 days: 2.00% More than 60 days: 0.00% Fees and Expenses: Gross Annual Operating Expenses : 1.74% Net Annual Operating Expenses: 1.35% Performance Average Annual Returns as of September 30, 2010 YTD 1Yr 3Yrs 5Yrs 10Yrs Since Inception Gross Operating Expenses Net Operating Expenses American Opportunities Fund 9.67% 16.28% -6.18% 0.09% 5.36% 5.85% 1.74% 1.35% Russell Midcap Index 10.97% 17.54% -4.16% 2.60% 4.86% 7.11% Fund Rankings Morningstar® RatingsTM as of September 30, 2010 Morningstar® Category: Mid-Cap Blend Overall 3-year 5-year 10-year out of 371 funds out of 371 funds out of 306 funds out of 163 funds The Overall Morningstar Rating for Thomas White American Opportunities Fund is derived from a weighted average of the performance figures associated with its three-, five- and ten-year (if applicable) Morningstar Rating metrics. Ratings are relative to a peer group and do not necessarily mean that the fund had high total returns. Past performance is no guarantee of future results. For each fund with at least a three-year history, Morningstar calculates a Morningstar RatingTM based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) Thomas White American Opportunities Fund was rated against the following numbers of U.S.-domiciled Mid-Cap Blend funds over the following time periods: 371 funds in the last three years, 306 funds in the last five years and, 163 funds in the last 10 years. With respect to these Mid-Cap Blend funds, Thomas White American Opportunities Fund received a Morningstar Rating of three stars, three stars and, four stars for the three-, five- and, ten-year periods, respectively. Copyright 2010, Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. Lipper® Rankings as of September 30, 2010 Lipper® Category: Mid-Cap Core 1-year 5-year 10-year 109 out of 404 funds 208 out of 274 funds 36 out of 138 funds Lipper Rankings represent the funds’ ranking within its Lipper asset class peer group and are based on total return performance and do not reflect the effect of sales charges. Lipper fund data for all time periods shown as of September 30, 2010. Although a fund may outperform peers when compared to Lipper peer groups, the returns for that time period may still be negative. Rankings shown include management fees and are provided by Lipper Inc., a leading independent performance analysis service. This information is provided for educational purposes only and should not be considered investment advice. Lipper ratings are not intended to predict future results, and Lipper does not guarantee the accuracy of this information. Past performance is no guarantee of future results. Copyright 2010, Reuters, All Rights Reserved. Reports and Publications Summary Prospectus (3/10) Prospectus Statement of Additional Information (3/10) Application Semi-Annual Report (4/10) Annual Report You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 Portfolio Review September 30, 2010 Top Ten Holdings Security Sector Weight Assurant Inc Insurance 2.89% Oil States International Inc Energy 2.76% Yum! Brands Inc Services 2.29% Realty Income Corp Financial Diversified 2.23% Murphy Oil Corp Energy 2.16% Reynolds American Inc Consumer Staple 2.16% Virgin Media Communications 2.05% Ventas Inc Financial Diversified 1.96% Eaton Corp Industrial 1.95% W.W. Granger Inc Services 1.88% All data as on September 30, 2010 You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 Annual Report Download 2007 Annual Report Download 2006 Annual Report Download 2005 Annual Report Download 2004 Annual Report Download 2003 Annual Report Download 2002 Annual Report Download 2001 Annual Report Download 2000 Annual Report Download 1999 Annual Report You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 Investing with us Fund Information and Forms Account Applications and Forms Fund Application IRA Application IRA Transfer Application IRA Custodial Contract Tax Information 2009 Tax Guide 2009 Fund Dividend and Foreign Tax Credit Info Most Recent Shareholder Report Download 2010 Semi annual Report General Fund Information Download Thomas White International Fund Summary Prospectus Download Thomas White American Opportunities Fund Summary Prospectus Download Thomas White Emerging Markets Fund Summary Prospectus Download Prospectus for International Fund and American Opportunities Fund Download Prospectus for Emerging Markets Fund Download Statement of Additional Information for International Fund and American Opportunities Fund Download Statement of Additional Information for Emerging Markets Fund Shareholder Reports Download 2009 Annual Report Download 2008 Annual Report Download 2010 Semi Annual Report Download 2009 Semi Annual Report Archives You should consider the investment objectives, risks, charges and expenses of the Thomas White Funds carefully before making an investment decision. Prospectus(es) with this and other information about the fund may be obtained by calling 1-800-811-0535 or by visiting www.thomaswhite.com. Read the prospectus carefully before you invest or send money as it explains the risks associated with investing in international markets. These include risks related to social and political instability, market illiquidity and currency volatility. © Thomas White International, Ltd 2010 Contact Us For Mutual Fund Information Address : Thomas White International, Ltd.
